NOTICE OF ALLOWANCE
Claims 1-9 are hereby allowed, in accordance with the Examiner Amendment below.  The Examiner Amendment was authorized for filing by Applicant’s Representative, Shanyun Lu, on 5/13/2021 via telephone.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





EXAMINER AMENDMENT

1. 	(Currently amended) A system for automatic product enrollment, comprising: 
a belt conveyor system having a first end and a second end, configured to convey a product from the first end to the second end;  
a transparent panel, disposed in a path of the conveyor belt;  
four scales A, B, C and D configured to record weights of the product at different points, wherein the scales A and D are disposed at the first end, the scales B and C are disposed at the second end, and a line connecting the scales A and B is parallel to a line connecting the scales D and C;  
a plurality of first cameras, respectively disposed above the transparent panel, under the transparent panel, and above the scales, and configured to capture visual images of the product;  
a plurality of second cameras, respectively disposed above and under the 
a plurality of lights, disposed above and under the transparent panel, and configured to light up the product; and  
a computing device, configured to:  
detect identifications of the product from the captured visual images;  
determine three-dimensional (3D) model with appearance of the product using the captured visual images and depth images;  
calculate weight distribution of the product based on the 3D model with appearance of the product, the captured visual images of the product when the product is located on the scales for recording weights, and the recorded weights of the product;  
determine manipulation parameters of the product based on the dimensions, the orientations, and the weight distribution of the product; 
retrieve warehouse information of the product from a warehouse management system, based on the identification; and  
enroll the warehouse information, the 3D model with appearance, the weight distribution, and the manipulation parameters of the product in a product database,
wherein the manipulation parameters comprise grasping surface of the product and grasping point on the grasping surface, 
wherein the weight distribution of the product is calculated as a relative location of a center of mass to a geometrical center computed from a geometrical shape of the product, and the center of mass is calculated by:  
obtaining weights Fa, Fb, Fc and Fd measured by the scales A, B, C and D, respectively;  
summing the weights Fa, Fb, Fc and Fd as Fabcd, summing the weights Fb and Fc as Fbc, and summing the weights Fc and Fd as Fcd;  
calculating a distance L between the first end and the second end, and a distance W between the line connecting the scales A and B and the line connecting the scales
calculating a projected center of mass M of the product projected on the 
calculating the center of mass the projected center of mass M upward half of a height H of the product.  

2. 	(Previously presented) The system of claim 1, wherein the computing device is further configured to: send the enrolled information of the product from the product database to the warehouse management system.  

3. 	(Original) The system of claim 2, wherein the identification of the product comprises a tag, an Apriltag, a quick response (QR) code, an one-dimensional (1D) or two-dimensional (2D) barcode, a watermark, or the 3D model with appearance.  

4. 	(Original) The system of claim 1, wherein the computing device is further configured to store one or more captured visual images in the product database.  

5. 	(Previously presented) The system of claim 1, further comprises an opaque housing enclosing the conveyor belt, the transparent panel, the scales, the plurality of first cameras, the plurality of second cameras, the lights, and the computing device.  

6. 	(Previously presented) The system of claim 1, further comprising a rig disposed around the conveyor belts, wherein the plurality of first cameras, the plurality of second cameras, and the lights are mounted on the rig.  

7. 	(Previously presented) The system of claim 1, wherein the rig comprises an upper layer, a middle layer, and a lower layer, the conveyor belts are located between the middle layer and the lower layer, and the plurality of first cameras, the plurality of second cameras, and the lights are respectively placed on all the three layers of the rig.  

8. 	(Original) The system of claim 1, wherein the belt conveyor system comprises a first 

9. 	(Original) The system of claim 1, wherein the transparent panel has a first corner and a second corner at two ends of a diagonal line of the transparent panel, the depth cameras comprise a first depth camera disposed above the first corner and a second depth camera disposed under the second corner.  

10-20. 	(Canceled) 


Examiner Reasons For Allowance
The examiner has been unable to find the following limitations, in combination with everything else in the claim: 

    PNG
    media_image1.png
    169
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    564
    765
    media_image2.png
    Greyscale

For the most remarkable prior art, and their teachings, the examiner refers to the Final Office action mailed 09/21/2020.  The most remarkable art include Bonner, Fraunhofer, and Bradski, as discussed the Final Office action.  

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687